Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2016

                                      No. 04-16-00312-CV

                             Carmelita RILEY and Anthony J. Pena,
                                          Appellants

                                                v.

Lizette TORRES, Paula Pueblitz, San Juanita Valdez, and Puig Management and Rentals, LLC,
                                        Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CVF001192 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        Appellants brief was originally due September 19, 2016. We granted appellants an
extension until October 17, 2016 to file their brief. Neither the brief nor a motion for extension
of time has been filed.

        We, therefore, ORDER appellants to file, on or before November 14, 2016, their
appellants’ brief and a written response reasonably explaining (1) their failure to timely file the
brief and (2) why appellees are not significantly injured by appellants’ failure to timely file a
brief. If appellants fail to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P.
42.3(c) (allowing involuntary dismissal if appellant has failed to comply with a court order).



                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court